internal_revenue_service number release date index number -------------------------------------------------- ------------------------------------------------------- ---------------------------- ------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-128340-09 date date legend legend x ----------------------------- ----------------------------- y --------------------------------------------------------- ----------------------------- state ------------- month1 ------------------ month2 ------------- date ----------------------- year1 ------- year2 ------- dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x and y requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file certain elections the information submitted states that x is a limited_liability_company formed under the laws of state in month1 x is not classified as a corporation under sec_301_7701-2 or x was eligible to elect to be classified as plr-128340-09 an association_taxable_as_a_corporation effective on date however no form_8832 entity classification election was timely filed for x the information submitted further states that y a reit indirectly owns an interest in x beginning in year1 and extending into year2 x and y began negotiating a purchase agreement for the acquisition of certain real_property in connection with this acquisition x and y engaged the services of two different law firms to handle different aspects of the transaction each law firm had assumed that the other law firm would file form_8875 taxable_reit_subsidiary election on behalf of x as a result no form_8875 was filed x and y discovered the failure_to_file the form_8875 in month2 x and y have made the following representations the granting of relief under sec_301_9100-3 would not result in x or y having a lower tax_liability in the aggregate for all years to which the election applies than each would have had if the election had been timely made taking into account the time_value_of_money neither x nor y knowingly chose not to file the election neither x nor y used hindsight in requesting relief finally x and y represent that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 x has submitted the affidavit of x’s chief financial officer attesting to and supporting the facts and representations underlying this ruling_request rulings requested x requests an extension of time under sec_301_9100-3 to make a late entity classification election under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation effective as of date x and y request an extension of time under sec_301_9100-3 to make a late election under sec_856 to treat x as a taxable_reit_subsidiary of y effective as of date law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is a partnership if it has two or more members plr-128340-09 sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301 b by filing form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that the term taxable_reit_subsidiary includes with respect to any reit any corporation other than a reit with respect to which a taxable_reit_subsidiary of such trust owns directly or indirectly securities possessing more than percent of the total voting power of the outstanding securities of such corporation or securities having a value of more than percent of the total value of the outstanding securities of such corporation the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the plr-128340-09 commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government conclusion based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date in addition x and y are granted an extension of time to elect to treat x as a taxable_reit_subsidiary of y effective date the form_8832 entity classification election and form_8875 taxable_reit_subsidiary election must be filed no later than days from the date of this letter with the appropriate service_center a copy of this letter should be attached to each form copies are enclosed for that purpose except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder specifically no opinion is expressed with regard to whether y otherwise qualifies as a reit under subchapter_m of the code in addition no opinion is expressed with regard to whether the tax_liability of either taxpayer or reit is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director s office will determine such tax_liability for the years involved if the director s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-128340-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures copies of this letter copy for sec_6110 purposes
